Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
Claims 1-4, 6-9, and 11-19 are currently pending.

Priority
The instant application is a continuation-in-part of US Application No. 15/887,903, which is a continuation-in-part of US Application No. 14/997,094.  It is noted neither the ‘903 nor the ‘094 applications provide support for the subject matter of claims 1 and 16, particularly regarding the angled camming surfaces of the engagement portions (see instant application Figures 37A-40).  Support for the claim language can be found in provisional Application No. 62/502,663, filed May 6, 2017.  Thus, the priority date for the relevant limitations of claims 1 and 16 and their dependent claims is May 6, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites in part “…an elongated member extending through the delivery member, the delivery member passing through a first opening in a first radiopaque marker band positioned within the delivery member, the first opening having a diameter smaller than a diameter of a lumen of the delivery member…”.  (emphasis added).  It is unclear how the delivery member passes through a first radiopaque marker when the first radiopaque marker is positioned in the delivery member.  For the purpose of examination the claim is interpreted such that the elongated member passes through the first opening in the first radiopaque marker band positioned within the delivery member.  
Claims 17-19 are rejected due to their dependency on claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Anderson (US 2016/0228123) in view of Kleshinski (US 5,485,667, hereinafter “Kleshinski”).  Anderson discloses the invention substantially as claimed including a method for delivering a vascular 
inserting the elongated delivery member through the vasculature to the aneurysm with the elongated member (109) maintained in an extended position (Fig 1B; para [0040, 0045]) wherein it is positioned in at least a portion of the vascular implant (para [0042]) extending into a radiopaque portion of the implant (para [0031] – implant may be an embolic coil formed of a radiopaque material); and retracting the elongated member to decouple from a nested relationship (Fig 1B) the vascular implant from the delivery member to deliver the vascular implant to the aneurysm (para [0040, 0042, 0045]).
[AltContent: textbox (Nesting)][AltContent: arrow][AltContent: textbox (Cutout)][AltContent: textbox (Cradle)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    528
    537
    media_image1.png
    Greyscale

Anderson teaches the vascular implant (106) has a first engagement portion (104) with a first angled camming surface (104d1, 104d2) (para [0039]) and the elongated delivery member (108) has a second engagement portion (110) with a second angled camming surface (110p1, 110p2); wherein each of the angled camming surfaces is less than 90 degrees (Figs 1A-C; para [0006]); and wherein the angled camming surfaces oppose one another in an engaged position and form a nested relationship (Fig 1B) for delivery through the vasculature.  Upon proper placement of the implant within the vasculature at the target site, Anderson teaches retracting the elongated member (109) to separate the engagement portion (110) of the delivery member (108) from the vascular implant (106) (para [0045]).  However, Anderson is silent on the method 
Additionally, Anderson is silent regarding radiopaque marker bands positioned within the delivery member and implant, as claimed.  Anderson teaches “various components of the disclosure including the engagement portions can be formed from or may include a radiopaque material” (para [0035]).  However, Anderson fails to disclose first and second radiopaque marker bands as specifically claimed.  Kleshinski discloses a method of securely attaching a radiopaque marker device to a medical instrument (abstract), wherein the radiopaque marker comprises a marker band (24 or 42) that may be attached to the outside of the medical instrument (Figs 1-8) or attached to the inside of the medical instrument (Figs 9-10).  By embedding the marker band (40) to the inner radial surface (27) inside the tubular member (12), a first opening of the radiopaque marker band has a smaller diameter than a diameter of the lumen of the tubular member by virtue of the marker being positioned inside the tubular member (see annotated Figs 9-10 below; col 8, ll 5-41).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Anderson such that the delivery member and implant comprised a marker band attached to the inner surfaces thereof, as taught by Kleshinski, for the purpose of providing radiopaque material to the engagement portions (Anderson para [0035]) in a known and effective manner and enable the surgeon to visualize 
[AltContent: textbox (Diameter of tubular member)][AltContent: arrow][AltContent: textbox (Diameter of marker band)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    542
    481
    media_image2.png
    Greyscale


[AltContent: textbox (Proposed modification – add inner marker bands to have the engagement portions include radiopaque material)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    235
    551
    media_image3.png
    Greyscale





Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2016/0228123) and Kleshinski (US 5,485,667), as applied to claim 16 above, further in view of Que (US 2008/0300616). Regarding claim 18, Anderson and Kleshinski disclose the invention substantially as claimed, as shown above.  However, Anderson fails to disclose the elongated member moves within a braid of the delivery member. Que discloses a similar method for delivering a vascular implant into an aneurysm of a patient comprising providing an elongated delivery member (30) having an engagement portion (40) at a distal portion releasably engageable with a vascular implant (12) and an elongated member (60) extending through the delivery member (Figs 1,4; para [0040, 0042, 0043, 0046]). Que discloses in one embodiment the distal end of the delivery member may include a coil (80) and braid member (89) (Fig 4) for the purpose of providing added flexibility with a stretch resistant member and reducing microcatheter recoil and kick-back (para [0055-0056]), such that the elongated member moves within a braid of the delivery member (Fig 4). Therefore, it would .
Regarding claim 19, Anderson and Kleshinski disclose the invention substantially as claimed, as shown above, including a radially extending structure (cradle portion of 110 - see annotated Fig 1A of Anderson above) to provide resistance to movement of the elongated member (forms aperture for elongated member 109 which limits radial movement of elongated member 109). However, Anderson fails to disclose a stop to limit distal movement of the delivery member. Que discloses a similar method for delivering a vascular implant into an aneurysm of a patient comprising providing an elongated delivery member (30) having an engagement portion (40) at a distal portion releasably engageable with a vascular implant (12) and an elongated member (60) extending through the delivery member (Figs 1,4; para [0040, 0042, 0043, 0046]). Que teaches in one embodiment (Figs 3A, 4), the elongated member includes a stop (stop 52 that engages distal end face of clasp 42 to limit relative distal movement - para [0051]) to limit distal movement of the delivery member and a radially extending structure (clasp portion 46) to provide resistance to movement of the elongated member (forms aperture 50 limiting radial movement of elongate member 60 and distal end face to abut stop 52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Anderson such that the elongated member included a stop 52 to engage a stop of the delivery member (distal end face of cradle portion of 110 - see annotated Fig 1A of Palermo above) for the purpose of limiting relative movement between the engagement portion of the delivery member and the elongated member to better control the movement of the elongated member.

Allowable Subject Matter
Claims 1-4, 6-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to teach or disclose a cylindrical member positioned proximal of the first angled camming surface at a proximal portion of the implant and a cylindrical member positioned distal of the second angled camming surface at a distal portion of the elongated delivery member.  Of the closest prior art, Anderson (US 2016/0228123) teaches the distal portion of the delivery member and the proximal portion of the implant terminate in angled camming surfaces and fails to disclose the claimed cylindrical portions positioned as claimed.  Palermo (US 5,250,071) discloses a cylindrical member positioned at a proximal end of the implant and a cylindrical member positioned at a distal end of the delivery member.  However, Palermo fails to disclose the claimed camming surfaces.  Furthermore, it would not be obvious to one of ordinary skill in the art to combine Palermo and Anderson due to Anderson’s nesting arrangement of the camming surfaces (Figs 1A-B). 	
	Regarding claim 9, the prior art fails to teach or disclose a system for delivering a vascular implant, as claimed, particularly wherein the elongated delivery member includes a tubular member and a first coil attached to the tubular member extending distally therefrom and a textile structure axially spaced from a distal end of the tubular member, and a second coil positioned within the textile structure in combination with the other claimed elements.  Of the closest prior art, Que discloses a delivery member with a coil (80) and a braid member (89) at a distal end of a tubular member (30) (Fig 4).  However, Que fails to disclose the particular claimed arrangement of the tube, coil, and braid with the textile structure axially spaced from a distal end of the tubular member and fails to disclose a second coil distinct from the first coil positioned within the textile structure.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Response to Arguments
Applicant’s arguments, see amendment, filed March 13, 2020, with respect to the rejection(s) of claim(s) 16-19 under Anderson (US 2016/0228123) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kleshinski (US 5,485,667).
It is noted Applicant’s arguments with respect to Balgobin (US 2008/0269675) have been considered but are moot because the new ground of rejection does not rely on the reference of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771